Citation Nr: 1011541	
Decision Date: 03/26/10    Archive Date: 04/07/10

DOCKET NO.  08-01 630	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to an increased rating for arthritic changes 
of the lumbar spine, currently evaluated as 10 percent 
disabling.

2.  Entitlement to an increased rating for posttraumatic 
stress disorder (PTSD), currently evaluated as 10 percent 
disabling.


REPRESENTATION

Appellant represented by:	John Stevens Berry, Attorney 
at Law


ATTORNEY FOR THE BOARD

C. Fleming, Associate Counsel


INTRODUCTION

The Veteran had active military service from July 1965 to 
April 1969.

This matter initially came before the Board of Veterans' 
Appeals (Board) on appeal from an October 2007 decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Lincoln, Nebraska.  In that decision, the RO denied the 
Veteran's claims for increased ratings for arthritic changes 
of the lumbar spine and for PTSD, each rated as 10 percent 
disabling.  The Veteran perfected an appeal to the Board, 
which denied the Veteran's claim in June 2009.  

In November 2009, the Veteran's representative and VA's 
General Counsel filed a Joint Motion with the United States 
Court of Appeals for Veterans Claims (Court) to vacate the 
Board's decision and remand the case.  The Court granted the 
motion in November 2009.  The basis for the motion included 
VA's failure to provide sufficient reasons and bases for its 
denial of the Veteran's claims.  Specifically, the remand 
required that the Board provide a more thorough analysis of 
evidence relating to the Veteran's increased rating claims. 


FINDINGS OF FACT

1.  The Veteran's service-connected arthritic changes of the 
lumbar spine have been manifested by disability that equates 
to flexion of the thoracolumbar spine greater than 60 degrees 
but less than 85 degrees.

2.  The Veteran's service-connected PTSD has been manifested 
by occupational and social impairment due to mild or 
transient symptoms which decrease work efficiency and ability 
to perform occupational tasks only during periods of 
significant stress.  




CONCLUSIONS OF LAW

1.  The criteria for a rating higher than 10 percent for 
arthritic changes of the lumbar spine have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.321, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71, 4.71a, 
Diagnostic Code 5242 (2009).

2.  The criteria for a rating higher than 10 percent for 
post-traumatic stress disorder have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 4.3, 4.7, 4.130, Diagnostic Code 9411 (2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

The Board notes the enactment of the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), in November 2000.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, and 5107 (West 2002 & Supp. 2009).  To 
implement the provisions of the law, VA promulgated 
regulations codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2009).  The VCAA and its implementing regulations 
include, upon the submission of a substantially complete 
application for benefits, an enhanced duty on the part of VA 
to notify a claimant of the information and evidence needed 
to substantiate a claim, as well as the duty to notify the 
claimant of what evidence will be obtained by whom.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In addition, 
they define the obligation of VA with respect to its duty to 
assist a claimant in obtaining evidence.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159(c).

(The Board notes that 38 C.F.R. § 3.159 was revised, 
effective May 30, 2008, during the pendency of the appeal.  
See 73 Fed. Reg. 23353-56 (Apr. 30, 2008).  The amendments 
apply to applications for benefits pending before VA on, or 
filed after, May 30, 2008.  The amendments, among other 
things, removed the notice provision requiring VA to request 
the Veteran to provide any evidence in the Veteran's 
possession that pertains to the claim.  See 38 C.F.R. 
§ 3.159(b)(1).)

Here, the Board finds that all notification and development 
action needed to render a decision on the claims on appeal 
has been accomplished.  

In this respect, through August 2007 and July 2008 notice 
letters, the RO notified the Veteran of the legal criteria 
governing his claim and the evidence needed to support his 
claims.  Thereafter, the Veteran was afforded the opportunity 
to respond.  Hence, the Board finds that the Veteran has 
received notice of the information and evidence needed to 
substantiate his claims and has been afforded ample 
opportunity to submit such information and evidence.  

The Board also finds that the August 2007 and July 2008 
notice letters satisfy the statutory and regulatory 
requirement that VA notify a claimant what evidence, if any, 
will be obtained by the claimant and which evidence, if any, 
will be retrieved by VA.  See Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002) (addressing the duties imposed by 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  In the 
letters, the RO notified the Veteran that VA was required to 
make reasonable efforts to obtain medical records, employment 
records, or records from other Federal agencies.  It also 
requested that the Veteran identify any medical providers 
from whom he wanted the RO to obtain and consider evidence.  

Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide.  See 
Pelegrini v. Principi, 18 Vet. App. 112, 121 (2004).  See 
also Notice and Assistance Requirements and Technical 
Correction, 73 Fed. Reg. 23,353 (Apr. 30, 2008) (to be 
codified at 38 C.F.R. § 3.159) (removing the prior 
requirement that VA specifically ask the claimant to provide 
any pertinent evidence in his possession).  These 
requirements were met by the aforementioned August 2007 and 
July 2008 letters.

The Board thus finds that "the appellant [was] provided the 
content-complying notice to which he [was] entitled."  
Pelegrini, 18 Vet. App. at 122.  In this regard, the more 
detailed notice requirements set forth in 38 U.S.C.A. §§ 
7105(d) and 5103A have been met.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), aff'd, Hartman v. 
Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  In addition, the 
Veteran was given the opportunity to respond following 
notification by VA.

Otherwise, nothing about the evidence or any response to the 
AOJ's notification suggests that the case must be re-
adjudicated ab initio to satisfy the requirements of the 
VCAA.  

The Board also points out that there is no indication that 
any additional action is needed to comply with the duty to 
assist in connection with the issues on appeal.  The 
Veteran's treatment records from the Grand Island Division VA 
Nebraska Western Iowa Health Care System and from private 
treatment providers have been obtained and associated with 
the claims file.  Additionally, the Veteran was provided VA 
examinations in August 2007, the reports of which are of 
record.  In that connection, the Board notes that when VA 
undertakes to provide a VA examination or obtain a VA 
opinion, it must ensure that the examination or opinion is 
adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  
As noted below, the Board finds that the VA examinations 
obtained in this case are adequate, as they are predicated on 
consideration of all of the pertinent evidence of record, to 
include the statements of the Veteran, and document that the 
examiners conducted a full psychological and physical 
examination of the Veteran.  Accordingly, the Board finds 
that VA's duty to assist with respect to obtaining a VA 
examination or opinion with respect to the claim on appeal 
has been met.  38 C.F.R. § 3.159(c)(4).  Significantly, the 
Veteran has not otherwise alleged that there are any 
outstanding medical records probative of his claims on appeal 
that need to be obtained.  Thus, VA has properly assisted the 
Veteran in obtaining any relevant evidence.



II. Analysis

The Veteran contends that his service-connected arthritic 
changes of the lumbar spine and his PTSD are more disabling 
than what is reflected by the currently assigned 10 percent 
ratings.

Disability evaluations are determined by comparing a 
Veteran's symptoms with criteria set forth in VA's Schedule 
for Rating Disabilities, which are based on average 
impairment in earning capacity.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. Part 4 (2009).  When a question arises as to 
which of two ratings apply under a particular diagnostic 
code, the higher of the two evaluations is assigned if the 
disability more closely approximates the criteria for the 
higher rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7 (2009).  After careful consideration of the 
evidence, any reasonable doubt remaining is resolved in favor 
of the Veteran.  38 C.F.R. § 4.3 (2009).

The Veteran's entire history is reviewed when making 
disability evaluations.  See generally 38 C.F.R. § 4.1 
(2009); Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
Where entitlement to compensation has already been 
established, VA must address the evidence concerning the 
state of the disability from the time period one year before 
the claim for an increase was filed until VA makes a final 
decision on the claim.  The United States Court of Appeals 
for Veterans Claims has held that consideration of the 
appropriateness of a staged rating is required.  See Hart v. 
Mansfield, 21 Vet. App. 505, 509-10 (2007).

When evaluating musculoskeletal disabilities, VA must, in 
addition to applying schedular criteria, consider granting a 
higher rating in cases in which the Veteran experiences 
functional loss due to limited or excess movement, pain, 
weakness, excess fatigability, or incoordination (to include 
during flare-ups or with repeated use), and those factors are 
not contemplated in the relevant rating criteria.  See 
38 C.F.R. §§ 4.40, 4.45 (2009); DeLuca v. Brown, 8 Vet. App. 
202, 204-07 (1995).  The provisions of 38 C.F.R. § 4.40 and 
38 C.F.R. § 4.45 are to be considered in conjunction with the 
diagnostic codes predicated on limitation of motion.  Johnson 
v. Brown, 9 Vet. App. 7 (1996).  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  In VA 
Fast Letter 06-25 (November 29, 2006), VA's Compensation & 
Pension Service noted that to properly evaluate any 
functional loss due to pain, examiners, at the very least, 
should undertake repetitive testing (to include at least 
three repetitions) of the joint's or spine's range of motion, 
if feasible.  It was determined that such testing should 
yield sufficient information on any functional loss due to an 
orthopedic disability.  

Under the General Rating Formula for Diseases and Injuries of 
the Spine (Diagnostic Codes 5235-5243), with or without 
symptoms such as pain (whether or not it radiates), 
stiffness, or aching in the area of the spine affected by 
residuals of injury or disease, unfavorable ankylosis of the 
entire spine warrants a 100 percent rating.  Unfavorable 
ankylosis of the entire thoracolumbar spine warrants a 50 
percent rating.  Additionally, in part, with respect to 
disability associated with the lumbar spine, a 40 percent 
rating is warranted for forward flexion of the thoracolumbar 
spine 30 degrees or less, or favorable ankylosis of the 
entire thoracolumbar spine.  A 20 percent rating is warranted 
for forward flexion of the thoracolumbar spine greater than 
30 degrees but not greater than 60 degrees, or the combined 
range of motion of the thoracolumbar spine not greater than 
120 degrees, or muscle spasm or guarding severe enough to 
result in an abnormal gait or abnormal spinal contour such as 
scoliosis, reversed lordosis, or abnormal kyphosis.  Forward 
flexion of the thoracolumbar spine greater than 60 degrees 
but not greater than 85 degrees; or, combined range of motion 
of the thoracolumbar spine greater than 120 degrees but not 
greater than 235 degrees; or, muscle spasm, guarding, or 
localized tenderness not resulting in abnormal gait or 
abnormal spinal contour; or, vertebral body fracture with 
loss of 50 percent or more of the height warrants a 10 
percent rating.  Id.

Additionally, under Note (1):  Evaluate any associated 
objective neurologic abnormalities, including, but not 
limited to, bowel or bladder impairment, separately, under an 
appropriate diagnostic code.  Id.  

Note (2):  (See also Plate V.) [With respect to the lumbar 
spine]-For VA compensation purposes, normal forward flexion 
of the thoracolumbar spine is zero to 90 degrees, extension 
is zero to 30 degrees, left and right lateral flexion are 
zero to 30 degrees, and left and right lateral rotation are 
zero to 30 degrees.  The combined range of motion refers to 
the sum of the range of forward flexion, extension, left and 
right lateral flexion, and left and right rotation.  The 
normal ranges of motion for each component of spinal motion 
provided in this note are the maximum that can be used for 
calculation of the combined range of motion.  Id.  

Note (3):  In exceptional cases, an examiner may state that 
because of age, body habitus, neurologic disease, or other 
factors not the result of disease or injury of the spine, the 
range of motion of the spine in a particular individual 
should be considered normal for that individual, even though 
it does not conform to the normal range of motion stated in 
Note (2).  Provided that the examiner supplies an 
explanation, the examiner's assessment that the range of 
motion is normal for that individual will be accepted.  Id.

Note (4):  Round each range of motion measurement to the 
nearest five degrees.  Id. 

Note (5):  For VA compensation purposes, unfavorable 
ankylosis is a condition in which the entire cervical spine, 
the entire thoracolumbar spine, or the entire spine is fixed 
in flexion or extension, and the ankylosis results in one or 
more of the  following:  difficulty walking because of a 
limited line of vision; restricted opening of the mouth and 
chewing; breathing limited to diaphragmatic respiration; 
gastrointestinal symptoms due to pressure of the costal 
margin on the abdomen; dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or neurologic symptoms 
due to nerve root stretching.  Fixation of a spinal segment 
in neutral position (zero degrees) always represents 
favorable ankylosis.  Id.

Note (6):  Separately evaluate disability of the 
thoracolumbar and cervical spine segments, except when there 
is unfavorable ankylosis of both segments, which will be 
rated as a single disability.  Id.

Under the General Rating Formula For Mental Disorders, to 
include PTSD, a 10 percent rating is warranted for 
occupational and social impairment due to mild or transient 
symptoms which decrease work efficiency and ability to 
perform occupational tasks only during periods of significant 
stress, or symptoms controlled by continuous medication.  Id. 

A 30 percent rating is warranted for occupational and social 
impairment with occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
normal routine behavior, self-care, and conversation), due to 
such symptoms as:  depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment; mild memory loss (such as forgetting names, 
directions, recent events).  Id.

A 50 percent rating is assigned for occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as:  flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory; impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships.  Id.

A 70 percent evaluation is warranted where there is 
occupational and social impairment with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as:  suicidal 
ideation; obsessional rituals which interfere with routine 
activities; intermittently illogical, obscure, or irrelevant 
speech; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work-like setting); inability to establish and 
maintain effective relationships.  Id.

A 100 percent evaluation is assignable where there is total 
occupational and social impairment, due to such symptoms as:  
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation, or own name.  Id.  

Consideration is given to the frequency, severity, and 
duration of psychiatric symptoms, the length of remission, 
and the Veteran's capacity for adjustment during periods of 
remission.  The rating agency shall assign an evaluation 
based on all the evidence of record that bears on 
occupational and social impairment, rather than solely on the 
examiner's assessment of the level of disability at the 
moment of the examination.  See 38 C.F.R. § 4.126(a).  
Furthermore, when evaluating the level of disability arising 
from a mental disorder, the rating agency will consider the 
extent of social impairment, but shall not assign an 
evaluation solely on the basis of social impairment.  
38 C.F.R. § 4.126(b).  It is necessary to evaluate a 
disability from the point of view of the Veteran working or 
seeking work.  38 C.F.R. § 4.2 (2009).

Relevant medical evidence of record consists of VA medical 
examinations conducted in August 2007 as well as records from 
the Veteran's treatment by VA and private treatment 
providers.  Report of the August 2007 examination of the 
Veteran's spine reflects that the Veteran complained of 
stiffness and aching pain in his lower back that radiated to 
his legs.  The examiner noted no numbness, tingling, or 
weakness, although the Veteran described having occasional 
flare-ups every two to three months with increased pain.  The 
Veteran reported no incapacitating episodes during the 
preceding 12 months and stated that he treated the pain with 
over-the-counter pain medication.  Physical examination 
revealed no muscle spasm, atrophy, guarding, tenderness, or 
weakness.  The Veteran was found to have a normal posture and 
gait with no abnormal spinal curvature.  His muscle strength 
was 5/5 bilaterally, and his reflexes were normal.  Straight 
leg raise testing was negative.  Range-of-motion testing 
revealed flexion to 70 degrees without pain, extension to 20 
degrees without pain, left and right lateral rotation to 25 
degrees without pain, and left and right lateral flexion to 
20 degrees without pain.  The examiner noted that repetitive 
motion did not limit the Veteran's range of motion or 
increase his pain.  The examiner diagnosed the Veteran with 
arthritic changes of the lumbar spine.

Report of the Veteran's August 2007 psychological examination 
reflects that the examiner diagnosed the Veteran with both 
PTSD and a bipolar disorder, which disorder he noted was not 
in any way related to the Veteran's time in service or to his 
service-connected PTSD.  The Veteran reported that his hobby 
was working on and riding his motorcycles and stated that he 
had a close friendship with another Veteran, although he 
reported that he had left the motorcycle club to which he had 
previously belonged.  The examiner found the Veteran to be 
cooperative and friendly with unremarkable psychomotor 
activity.  His mood was noted to be depressed, and his affect 
was found to be restricted.  His attention, orientation, 
thought process, and thought content were all found to be 
normal, and the examiner found no problems with the Veteran's 
judgment, intelligence, or insight.  The examiner found the 
Veteran's PTSD to cause no impairment in his activities of 
daily living.  

Regarding PTSD symptoms, the examiner noted that the Veteran 
experienced recurrent nightmares related to his service 
experiences and displayed distress at exposure to cues 
triggering reminders of his stressors.  The examiner also 
noted that the Veteran made efforts to avoid thoughts and 
feelings associated with his stressors and reported feelings 
of detachment from others.  No flashbacks, intrusive 
thoughts, or hypervigilance was found.  The examiner noted in 
particular that although the Veteran has interrupted sleep, 
the cause was not the Veteran's PTSD but his diuretic 
medication.  The Veteran further reported no problems with 
irritability or anger, although he noted some slight 
difficulty with concentration.  The examiner further stated 
that the Veteran's bipolar disorder, which was in the 
depressive phase at the time of the examination, was not 
related to the Veteran's service or to his service-connected 
PTSD.  The examiner found that the Veteran's PTSD symptoms 
are mild, based on the interview with the Veteran as well as 
results from the Clinician-Administered PTSD Scale testing.  
The examiner found the Veteran's Global Assessment of 
Functioning (GAF) to be at 50 but noted that the assigned 
score took into account not only the Veteran's PTSD but also 
his other, non-service-connected psychiatric disabilities.  
The examiner concluded that the Veteran did not display 
occasional decrease in work efficiency with intermittent 
periods of inability to perform occupational tasks due to 
PTSD symptoms; he found instead that the Veteran's PTSD signs 
and symptoms are transient or mild and mildly decrease work 
efficiency and ability to perform occupational tasks only 
during periods of significant stress.  

Records from the Veteran's treatment with private physicians 
reflect that he was seen in January 2008 with complaints of 
back pain.  His treatment provider at the time noted that the 
Veteran had a "good range of motion both with forward 
flexion and hyperextension as well as lateral bending."  
Straight leg testing at the January 2008 treatment visit was 
negative for radiation of pain into the Veteran's legs but 
positive for pain into the back.  The Veteran was found to 
have normal flexion and normo-reactive deep tendon reflexes.  
The physician at that time diagnosed the Veteran with low 
back strain and prescribed treatment with ice, back 
exercises, and physical therapy.  

Records from the Veteran's ongoing treatment at the Grand 
Island Division VA Nebraska Western Iowa Health Care System 
reflect that he has received ongoing treatment for PTSD.  
Reports from the Veteran's treatment visits reflect that he 
has consistently reported symptoms of avoidance and some 
trouble sleeping, although he reported at September 2006, 
January 2007, and June 2007 treatment visits that his 
nightmares were occurring less frequently.  At those 
treatment visits, the Veteran reported that he was not having 
panic attacks or feelings of helplessness or hopelessness, 
although he stated that he would grow upset when reading or 
hearing reports of the current wars.  He was found to have a 
normal affect with dysthymic mood and was diagnosed with PTSD 
as well as bipolar disorder at each treatment visit.  His GAF 
score was found to be 52 at each visit, although his 
treatment provider did not specify whether the identified GAF 
score was related solely to the Veteran's PTSD or also to his 
non-service-connected bipolar disorder.  The June 2007 
treatment also reflects that the Veteran told his treatment 
provider he believed he was doing "the same" in terms of 
the severity of his PTSD symptoms.  

Here, following its review of the medical evidence of record, 
the Board finds that, for the entirety of the claim period, 
the Veteran's service-connected arthritic changes of the 
lumbar spine warrant no more than a 10 percent rating.  The 
Board also finds that, for the entirety of the claim period, 
the Veteran's service-connected PTSD warrants no more than a 
10 percent rating.

In this case, the Board finds that the Veteran's flexion of 
the thoracolumbar spine was to 70 degrees without pain, 
warranting a 10 percent rating under the General Rating 
Formula for Diseases and Injuries of the Spine.  In 
particular, the Board notes that at the Veteran's August 2007 
VA examination, he was found to have flexion of the spine to 
70 degrees without pain, even on repetition of motion.  As 
noted above, in VA Fast Letter 06-25, VA has determined that 
repetitive testing of a joint should yield sufficient 
information on any functional loss due to an orthopedic 
disability.  In this case, the Board has taken into 
consideration the findings of the Veteran's August 2007 VA 
examiner, who specifically addressed the question of whether 
the Veteran displayed pain on repetitive motion throughout 
range-of-motion testing and concluded that the Veteran did 
not experience pain on motion, even on repetitive motion.  In 
light of these findings, the Board finds that the Veteran's 
forward flexion of the thoracolumbar spine is functionally 
limited to no less than 70 degrees.  The Board also looks to 
the Veteran's January 2008 VA treatment visit, at which time 
he was found to have a "good range of motion" in his lumbar 
spine with some pain in the back on straight-leg raising but 
no radiating pain to the legs and no mention of pain when 
moving through the range of motion.  The Board thus concludes 
that, even when taking pain on motion into consideration as 
required by DeLuca, supra, the limited range of motion 
displayed by the Veteran at his August 2007 VA examination 
more closely approximates the level of disability considered 
by a 10 percent rating under the General Rating Formula for 
Diseases and Injuries of the Spine. 

The Board notes that the Veteran did not display flexion of 
the thoracolumbar spine of 60 degrees or less to warrant a 20 
or 40 percent rating.  Similarly, the Board also notes that 
there is no evidence that the Veteran's arthritic changes of 
the lumbar spine have resulted in disability comparable to 
ankylosis to warrant a 50 or 100 percent disability rating.  
The Board acknowledges that the Veteran's August 2007 VA 
examination reflects the Veteran's complaints of aching pain 
in his lower back.  However, as discussed above, the Board 
finds that any such pain and its effect on the Veteran's 
range of motion is contemplated in the 10 percent rating.  
The examiner indicated as much.  Therefore, the Board simply 
does not find that a rating higher than 10 percent based on 
any additional functional loss under 38 C.F.R. §§ 4.40, 4.45, 
or 4.59 is warranted under the rating criteria.

The Board also finds that there are no other potentially 
applicable diagnostic codes by which to consider the 
Veteran's service-connected arthritic changes of the lumbar 
spine.  In this case, although there is radiological evidence 
of degenerative changes (arthritis) of the spine, the Veteran 
is in fact being rated for limitation of motion of the 
thoracolumbar spine associated with such degenerative changes 
as required by regulation.  See 38 C.F.R. § 4.71a, Diagnostic 
Codes 5003, 5010 (2008).  Despite the RO's reference on 
occasion to Diagnostic Code 5243, the Veteran has not been 
service connected for intervertebral disc disease, and for 
that matter, he has not been diagnosed with disc disease.

Finally, the rating criteria allow for separate ratings for 
objective neurologic abnormalities associated with service-
connected back disability.  38 C.F.R. § 4.71(a).  
Nevertheless, none has been shown in this case.  Although the 
Veteran has complained of problems that might be viewed as 
originating from nerve impairment, such as radiating pain, no 
examiner has diagnosed neurologic abnormality.  In that 
connection, the Board acknowledges that the Veteran was found 
at a January 2008 private treatment visit to have displayed 
pain going into his back on straight leg raising, but 
straight leg raising was negative for pain radiating into his 
legs.  As discussed above, the Veteran's currently assigned 
10 percent rating takes into account pain in the back-as 
opposed to pain radiating to the legs-and any additional 
compensation based on a consideration of the same pain would 
be pyramiding.  See 38 C.F.R. § 4.14 (2009) (an evaluation of 
the same disability impairment under another diagnostic code 
is pyramiding, which is to be avoided).  Further, the Board 
notes that the Veteran's January 2008 private treatment 
provider specifically found the Veteran to have a negative 
straight leg raise test for pain radiating into his legs, 
which would have indicated separately compensable 
neurological impairment, and it was noted that the Veteran's 
reflexes were normal.  Similarly, at the Veteran's August 
2007 VA examination, straight leg raise testing returned 
negative results.  At that time, the examiner found the 
Veteran to have normal motor and sensory functioning, and 
deep tendon reflexes were normal.  The examiner further found 
that the Veteran had 5/5 strength and normal sensation in the 
extremities.  No neurologic deficit was diagnosed even at the 
January 2008 evaluation.  (Straight leg raising is done to 
determine whether a patient has disc disease and is 
considered positive when pain in a sciatic distribution is 
elicited at a certain point when raising the leg.  As already 
noted, even the January 2008 examiner noted that there was no 
pain radiating down the legs on testing.)  Consequently, 
absent an objective showing of neurologic abnormality, no 
separate rating(s) may be assigned.  

In sum, the evidence of record shows that, for the entirety 
of the appellate period, an increased rating higher than 10 
percent for the Veteran's arthritic changes of the lumbar 
spine is not warranted.  38 C.F.R. § 4.71a, Diagnostic Code 
5242 (2009).

Regarding the Veteran's claim for an increased rating for his 
service-connected PTSD, in light of the above findings, the 
Board finds that, for the entirety of the appeal period, the 
Veteran's PTSD more nearly approximates a 10 percent rating.  
In so concluding, the Board finds persuasive the August 2007 
VA psychiatrist's report of examination, in which the 
examiner did not find that the Veteran had symptoms such as 
depressed mood, anxiety, suspiciousness, panic attacks, or 
chronic sleep impairment due to his service-connected PTSD.  
The Veteran reported instead that although he suffered from 
sleep interruption, it was due to medication causing him to 
urinate frequently during the night.  The Veteran also 
reported occasional nightmares, which he stated at his 
September 2006, January 2007, and June 2007 treatment visits 
were occurring less and less frequently.  The Veteran was 
also noted to have a fellow Veteran as a close friend and to 
participate in repairing and riding motorcycles as a hobby.  
Mild concentration problems were noted, but the examiner 
found specifically that the Veteran's depressed mood was due 
not to his service-connected PTSD but to his unrelated 
bipolar disorder.  The examiner concluded that the Veteran 
did not display occasional decrease in work efficiency with 
intermittent periods of inability to perform occupational 
tasks due to PTSD symptoms; he found instead that the 
Veteran's PTSD signs and symptoms were transient or mild and 
mildly decreased work efficiency and ability to perform 
occupational tasks only during periods of significant stress.  
The Board notes that these documented symptoms more closely 
align with the criteria for a 10 percent disability rating, 
discussed above.  The Veteran does not experience any symptom 
contemplated by the criteria for higher ratings, such as the 
criteria for a 30 percent rating or higher, due to his PTSD.

In its analysis, the Board has considered the GAF score of 52 
assigned to the Veteran by his VA treatment provider in 
September 2006, January 2007, and June 2007 treatment visits.  
According to the Fourth Edition of the American Psychiatric 
Association's Diagnostic and Statistical Manual of Mental 
Disorders (DSM-IV), the GAF is a scale reflecting the 
"psychological, social, and occupational functioning on a 
hypothetical continuum of mental health-illness."  It does 
not otherwise include impairment in functioning due to 
physical (or environmental) limitations.  There is no 
question that the GAF score and the interpretations of the 
score are important considerations in rating a psychiatric 
disability.  See, e.g., Richard v. Brown, 9 Vet. App. 266, 
267 (1996); Carpenter v. Brown, 8 Vet. App. 240 (1995).  
Regardless, the GAF score assigned in a case, like an 
examiner's assessment of the severity of a condition, is not 
dispositive of the evaluation issue; rather, the score must 
be considered in light of the actual symptoms of the 
Veteran's disorder (which provide the primary basis for the 
rating assigned).  See 38 C.F.R. § 4.126(a).

In this case, the Board notes that the DSM-IV identifies 
scores in the range of 51-60 as "moderate symptoms" such as 
flat affect, circumstantial speech, and occasional panic 
attacks with moderate difficulty in social, occupational, or 
school functioning manifested by having few friends, 
conflicts with peers, or conflicts with co-workers.  The 
Board finds, however, that this score does not coincide with 
the PTSD symptoms documented at the Veteran's August 2007 VA 
examination or in records of his ongoing VA treatment.  In 
this case, the Veteran has been found to have mild symptoms 
of PTSD, when his non-service-connected bipolar disorder and 
cognitive disorder are not taken into account.  The Veteran's 
VA treatment provider did not discuss whether, in the 
assignment of a GAF score of 52, he considered all of the 
Veteran's diagnosed psychiatric disabilities, including his 
non-service-connected bipolar disorder, or whether the GAF 
score was assigned solely in consideration of the Veteran's 
PTSD symptoms.  As noted by the VA examiner, a GAF score is 
an assessment of the overall severity of psychiatric 
disturbance, see DSM-IV, and absent any comment to the 
contrary, it is reasonable to assume that the clinicians 
provided the assessment with the "global" or overall 
severity in mind, just as the August 2007 VA examiner did 
when assigning a GAF score of 50.  The Board specifically 
notes that the August 2007 VA examiner also reported that the 
Veteran was retired secondary to a series of non-service-
connected strokes, not due to any effects of his PTSD.  In 
addition, the Veteran's VA examiner and his VA treatment 
provider have both found the Veteran to have no panic 
attacks, a normal affect, and no abnormalities in thought or 
speech.  In this case, notwithstanding the GAF score of 52 
assigned by the Veteran's VA treatment provider, the Board 
reiterates that the Veteran's assigned GAF score is not 
dispositive of the evaluation and must be considered in light 
of the actual symptoms of his disorder.  In this case, the 
Board has found that the Veteran's PTSD symptomatology-
without consideration of the symptoms of his non-service-
connected bipolar disorder and cognitive disorder, as 
discussed above-is best approximated and appropriately 
compensated by the 10 percent rating currently assigned.

The Board has considered the Veteran's and his 
representative's contentions with regard to his claims for 
higher ratings for his service-connected arthritic changes of 
the lumbar spine and PTSD.  While the Board does not doubt 
the sincerity of the Veteran's belief that his disabilities 
are more severely disabling than reflected in the current 
ratings, as a lay person without the appropriate medical 
training or expertise, he simply is not competent to provide 
a probative opinion on a medical matter, such as the severity 
of a current disability as evaluated in the context of the 
rating criteria.  See Bostain v. West, 11 Vet. App. 124, 127 
(1998), citing Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).

The above determinations are based on consideration of the 
applicable provisions of VA's rating schedule.  The Board 
also finds that at no time have the disabilities under 
consideration been shown to be so exceptional or unusual as 
to warrant the assignment of any higher rating on an extra-
schedular basis.  See 38 C.F.R. § 3.321(b)(1).  Here, there 
is an absence of evidence of marked interference with 
employment (i.e., beyond that contemplated in the assigned 
evaluation), frequent periods of hospitalization, or evidence 
that the Veteran's service-connected arthritic changes of the 
lumbar spine or PTSD otherwise have rendered impractical the 
application of the regular schedular standards.  The very 
symptoms he experiences are contemplated by the rating 
schedule.  Thun v. Peake, 22 Vet. App. 111 (2008).  Thus, the 
criteria for invoking the procedures set forth in 38 C.F.R. 
§ 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 
337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

Furthermore, it bears emphasis that the schedule is intended 
to compensate for average impairments in earning capacity 
resulting from service-connected disability in civil 
occupations.  38 U.S.C.A. § 1155.  Generally, the degrees of 
disability specified in the rating schedule are considered 
adequate to compensate for considerable loss of working time 
from exacerbations or illnesses proportionate to the severity 
of the several grades of disability.  38 C.F.R. § 4.1 (2009).  
Thus, based on the record before it, the Board does not find 
that the medical evidence demonstrates any unusual disability 
with respect to the claims that is not contemplated by the 
rating schedule.  As a result, the Board concludes that a 
remand to the RO for referral of the rating issues to the VA 
Central Office for consideration of extra-schedular 
evaluation is not warranted.

For all the foregoing reasons, the Board finds that the 
Veteran's service-connected arthritic changes of the lumbar 
spine warrant no more than a 10 percent rating, and his 
service-connected PTSD warrants a rating of no more than 10 
percent.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. §§ 4.3, 
4.7, 4.40, 4.45, 4.57, 4.59, 4.71, 4.71a, 4.130, Diagnostic 
Codes 5242, 9411 (2009).  This is so for the entirety of the 
claim period.  In reaching this conclusion, the Board has 
considered the applicability of the benefit-of-the-doubt 
doctrine.  However, as the preponderance of the evidence is 
against the Veteran's claims, that doctrine is not 
applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 
1 Vet. App. 49, 53-56 (1990).  


ORDER

Entitlement to a rating higher than 10 percent for arthritic 
changes of the lumbar spine is denied.

Entitlement to a rating higher than 10 percent for 
posttraumatic stress disorder is denied.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


